Citation Nr: 1717676	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  13-29 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for right ankle sprain, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for left ankle sprain, currently rated as 10 percent disabling.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a right 4th toe brachymetatarsalgia, to include Morton's neuroma.

6.  Entitlement to service connection for a left 4th toe brachymetatarsalgia.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran has verified  active duty from September 2005 to October 2006; the DD Form 214 also lists 3 months and 16 days prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Salt Lake City, Utah, and Columbia, South Carolina, respectively.  Jurisdiction remains with RO in Columbia, South Carolina. The Board previously considered this matter in a September 2016 remand, which remanded the case for a Board hearing.  

The January 2007 rating decision denied service connection for right and left 4th toe brachymetatarsalgia.  The Veteran filed a notice of disagreement but did not perfect an appeal within the required time.  In October 2011, she submitted a request to reopen the previously denied claim.  As noted in the September 2016 remand, the January 2007 rating decision did not become final because additional service treatment records, which were not of record at the time of the January 2007 rating decision, were subsequently associated with the claims file.  As such, the Board does not need to address the question of whether new and material evidence has been received to reopen the previously denied claim.

The October 2012 rating decision denied higher ratings for migraine headaches and bilateral ankle sprain, denied service connection for major depressive disorder and a bilateral knee disability, and denied the Veteran's request to reopen the previously denied claim of service connection for a bilateral 4th toe disability.  The Veteran filed a notice of disagreement in October 2012 and a substantive appeal in October 2013.  The substantive appeal was limited to the issues of higher ratings for the ankles and service connection for the bilateral toe and knee disabilities.  Thus, the issues of a higher rating for migraine headaches and service connection for major depressive disorder are not on appeal.  

The Board also notes that, in October 2013, the Veteran filed a claim of service connection for Morton's disease and bilateral pes planus.  Thereafter, an April 2014 rating decision granted service connection for bilateral pes planus, effective October 21, 2013.  This was a full grant of the benefit sought, and the Veteran did not appeal the downstream issues of the disability rating or effective date assigned.  As such, they are not on appeal.  With regard to the claim for Morton's disease, the April 2014 rating decision acknowledged that the issue had been raised but did not adjudicate it, as it was considered to be currently on appeal as part of the claim of service connection for bilateral 4th toe brachymetatarsalgia.  As discussed below, the Board finds that the issue of Morton's neuroma is encompassed by the Veteran's original claim of service connection for the toes.

The Veteran testified before the undersigned at a videoconference hearing in February 2017.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of higher ratings for the ankles and service connection for a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence shows that the Veteran's right anterior foot metatarsalgia, with Morton's neuroma, began in and has continued since service.

2.  The evidence shows that the Veteran's left anterior foot metatarsalgia began in and has continued since service.


CONCLUSION OF LAW

1.  The criteria for service connection for right anterior foot metatarsalgia, with Morton's neuroma, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for left anterior foot metatarsalgia have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for a Bilateral Toe Disability

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Additionally, service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin, as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  The terms disease and defects must be interpreted as being mutually exclusive.  The term disease is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  The term defects means structural or inherent abnormalities or conditions that are more or less stationary in nature.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45711 (1990).  However, service connection may be warranted for such defects if there is superimposed pathology due to disease or injury in service. VAOPGCPREC 82-90 (July 18, 1990).

The Veteran initially filed a claim of service connection for bilateral 4th toe brachymetatarsalgia.  See September 2006 application for benefits.  As stated in the introduction, service connection is already in effect for bilateral pes planus, rated as 30 percent disabling, effective October 21, 2013.  More recently, in December 2016, she raised the issue of service connection for Morton's disease.  

Morton's neuralgia, also known as Morton's disease, is defined as a form of foot pain, metatarsalgia caused by compression of a branch of the plantar nerve by the metatarsal heads; chronic compression may lead to formation of a neuroma.  See Dorland's Illustrated Medical Dictionary 1262 (30th ed. 2012).  

The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  As discussed below, treatment records show a diagnosis of Morton's neuroma.  Since this disability impacts the Veteran's metatarsals, the Board finds that it is encompassed by the claim for bilateral 4th toe brachymetatarsalgia.  

The evidence shows that the Veteran has a congenital shortening of the 4th toe, bilaterally.  This deformity was noted in the Veteran's October 2003 enlistment examination.  See service treatment records received October 1, 2006, at 3.  In this regard, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  Further, only such conditions as are recorded in physical examination reports are to be considered as noted.  Paulson v. Brown, 7 Vet. App. 466 (1995).

Here, the Veteran's October 2003 enlistment examination notes a 4th toe defect, bilaterally, described as "bilateral overriding toes."  As such, the Veteran is not entitled to the presumption of soundness as to his bilateral 4th toe deformity.  

Brachymetatarsia is defined as an abnormal shortness of the metatarsal bones.  See Dorland's Illustrated Medical Dictionary 244 (30th ed. 2012).  The evidence shows that the Veteran has a congenital deformity, specifically, a congenital shortening of the 4th toe, bilaterally.  See November 2005 note, in service treatment records received October 1, 2006, at 13-16.  In view of the above, the evidence supports a finding that the Veteran's bilateral 4th toe brachymetatarsalgia is a structural or inherent abnormality and, as such, falls within the definition of a defect.  As service connection is not available for such defects, service connection for bilateral 4th toe brachymetatarsalgia per se is denied as a matter of law.  Therefore, the Board does not need to consider whether the specific defect was aggravated by service.  It will, however, consider whether entitlement to service connection is warranted for a superimposed pathology.  

Service treatment records show complaints of, and treatment for, joint pain in the toes, diagnosed as metatarsalgia due to bilateral brachymetatarsalgia.  See November 2005 note, in service treatment records received October 1, 2006, at 22.  In fact, the Veteran was medically discharged due to this disability.  A June 2006 medical board evaluation shows tenderness to palpation of foot, bilaterally, and callouses in the ball of foot, bilaterally.  See service treatment records received April 14, 2017, at 22-23.

Treatment records show current diagnoses of bilateral brachymetatarsalgia, bilateral pes planus, and right foot Morton's neuroma.  See VA examinations dated in September 2012, April 2014, and January 2017; January 2017 DBQ.  Also of relevance, a September 2007 VA podiatry note shows complaints and a history of pain and tenderness on top and bottom of both 4th metatarsals, which had become acute in the previous two weeks.  The examiner diagnosed metatarsalgia secondary to pes planus and bradydactialia of the 4th metatarsals.  See CAPRI records received March 28, 2017, at 1-2.  A May 2013 VA podiatry note shows complaints of pain and tenderness for both feet, between the 3rd and 4th toes, and under the 3rd metatarsal head, and a diagnosis of Morton's neuroma.  Id. 4-7.  A December 2013 VA podiatry note reflects that the Veteran underwent surgery to remove the neuroma from the right 3rd metatarsal digital space.  Id. at 30-31.

In April 2014, a VA examiner opined that the Veteran's right foot Morton's neuroma and her bilateral foot pain secondary to pes planus are as likely as not caused by her foot problems in service.  The examiner added that the current diagnoses appeared to be separate from the pre-existing congenital deformities.  This opinion is deemed probative and is not refuted by other evidence of record.

Based on the above, the Board finds that service connection is warranted for bilateral anterior metatarsalgia, as the evidence supports a finding the Veteran developed a superimposed pathology in service.  This superimposed pathology manifested as bilateral anterior foot metatarsalgia.  See November 2005 note, in service treatment records received October 1, 2006, at 22.  The evidence further supports a finding that the bilateral anterior metatarsalgia has continued since service.  See VA podiatry notes from September 2007 and May 2013, in CAPRI records received March 28, 2017, at 1-7.

Service connection is also warranted for right foot Morton's neuroma, as the evidence supports a finding that this disability is related to an injury in service.  

In sum, the Board finds that service connection is warranted for bilateral anterior foot metatarsalgia and right foot Morton's neuroma, but not for bilateral 4th toe brachymetatarsalgia, as service connection is not available for defects.


ORDER

Service connection for right anterior foot metatarsalgia, with Morton's neuroma, is granted.

Service connection for left anterior foot metatarsalgia is granted.


REMAND

Increased Ratings for the Ankles

The Veteran seeks higher ratings for her service-connected ankle disabilities, characterized as bilateral ankle sprain.

A November 2011 VA examination shows that the Veteran reported flare-ups, described as difficulty standing for prolonged periods and exercising, with trouble wearing certain shoes.  For both ankles, plantar flexion was 40 degrees with pain (normal endpoint is 45 degrees) and dorsiflexion was 20 degrees or greater with pain (normal endpoint is 20 degrees).  Repetitive use testing produced identical results.  The Veteran had additional functional loss in the form of pain on movement, bilaterally.  She also had pain on palpation of ankles.  Muscle strength was normal.  The examiner affirmatively stated that there was no joint stability or ankylosis.  Imaging studies did not reveal any abnormalities.  The Veteran did not use assistive devices.  Functional impairment was described as difficulty concentrating in office job due to ankle pain.

In her October 2012 notice of disagreement, the Veteran stated that her bilateral knee disability had increased in severity.  She reported pain, swelling, and tenderness to palpation.  Pain was often so intense that it prohibited her from standing for long periods of time.  She also stated that she felt as if her ankles wanted to give out and that once they actually did and she fell as a result.  

An April 2015 VA examination shows diagnoses of left Achilles tendonitis, right tenosynovitis of posterior tibialis tendon, and bilateral chronic ankle strain.  The Veteran reported daily bilateral ankle pain and occasional swelling (right ankle worse than left) exacerbated by prolonged sitting and prolonged walking.  She took Diclofenac for her ankle with some relief.  Range of motion for both ankles was noted as abnormal and limiting the Veteran's capacity for weight-bearing.  There was evidence of pain with weight-bearing.  Tenderness was present at the lateral aspect of the ankle.  There was no additional loss of function after repetitive use.  The Veteran reported additional functional loss with repeated use over time.  The examiner noted that this was not demonstrated on examination.  The Veteran also reported weekly flare-ups, mild to moderate in severity, lasting 24-48 hours.  The examiner stated that the examination supported this report.  Additional factors contributing to disability were less movement than normal and swelling.  The examiner affirmatively stated that there was no ankylosis, but indicated that ankle instability or dislocation was suspected for both ankles.  Imaging studies did not reveal degenerative or traumatic arthritis.  The Veteran did not use assistive devices.  The bilateral ankle disability was noted to negatively impact the Veteran's ability to work.

Subsequent to the April 2015 VA examination, the Court of Appeals for Veterans Claims, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The above-cited VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not contain results in both weight-bearing and nonweight-bearing positions. As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Service Connection for Bilateral Knee Disability

The Veteran seeks service connection for a bilateral knee disability.  A March 2017 VA examination shows diagnoses of right knee joint osteoarthritis and bilateral knee patellofemoral syndrome.  

Service treatment records show complaints of left shin pain and treatment for an overuse injury of the left lower extremity in June/July 2004 during basic training.  See service treatment records at 62, 68.  Subsequent records show complaints of right shin pain, below the knee, in October 2005.  A bone scan was performed in November 2005 to rule out a right mid tibial stress fracture.  No right mid tibial lesion was observed.  See service treatment records received April 14, 2017.  In a June 2006 report of medical history, the Veteran reported a history of knee trouble, described as "knee gives out on me on every sharp movement."  Id.  

At the February 2017 Board hearing, the Veteran testified that her knee problems started in 2004 when she was during basic training.  See Board hearing transcript at 14-19.  She stated that she went to sick call, where she was prescribed ibuprofen, ice, and rest.  She stated that she continued to have occasional knee issues after service.  She went back and forth to the doctor, who also prescribed ibuprofen, ice, and rest.  Eventually, in 2013, she underwent physical therapy.  Id.  The Veteran has also asserted that her claimed bilateral knee disability is secondary to her service-connected bilateral ankle disability.  

In October 2012, a VA examiner reviewed the Veteran's claims file and opined that any current knee disorder is less likely than not related to service.  The examiner acknowledged that the Veteran complained of her "knee giving out" during a June 2006 medical board examination, but noted that she was not diagnosed with knee problems in service.  The examiner further stated that there was no current diagnosis of a knee condition other than arthralgia.  This opinion is inadequate because it did not consider the Veteran reported history of knee symptoms since service or service treatment records showing complaints and treatment for bilateral shin splints and pain below the knee due to an overuse injury.  Further, more recent evidence shows a diagnosis that extends beyond arthralgia.  Specifically, a February 2017 treatment VA radiology report noted MRI findings of mild patellofemoral degenerative changes of the right knee.  

The March 2017 VA examiner opined that the Veteran's current bilateral knee symptoms are less likely than not related to her service-connected bilateral ankle conditions.  See also April 2017 addendum opinion (in Virtual VA).  The examiner's only rationale was that the knee symptoms are due to a separate pathology from her ankles.  This opinion is inadequate because it did not consider the aggravation prong of secondary service connection, and did not provide an adequate medical rationale for its conclusion.

In sum, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A remand is therefore necessary to afford the Veteran every possible consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for VA examinations to determine (1) the current severity of the service-connected bilateral ankle disability and (2) the nature and etiology of the claimed bilateral knee disability.  Review of the claims file should be noted in the examiner's report. 

(a) For the service-connected bilateral ankle disability, range of motion testing should be accomplished.  The examiner must test and record the range of motion for BOTH ankles in active motion, passive motion, in weight-bearing, and nonweight-bearing positions. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion. The examiner is advised that the Veteran is competent to report limitation during flare-ups.

(b)  For the claimed bilateral knee disability, the examiner should respond to the following:

(i)  For any current knee disability, is it as least at likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please consider and address the Veteran's report of knee symptoms in and since service (see Board hearing transcript), as well as service treatment records that show complaints of, and treatment for, shin splints and pain below the knee as a result of an overuse injury.

(ii)  If not, is any current knee disability at least as likely as not proximately due to any of the Veteran's service-connected disabilities, in particular, her bilateral pes planus and ankle disabilities?  If not, then is it at least as likely as not that the current knee disability has been aggravated (permanently worsened beyond it natural progression) by any of her service-connected disabilities?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner should provide a clear medical rationale for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).


 
______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


